Citation Nr: 0006601	
Decision Date: 03/10/00    Archive Date: 03/17/00

DOCKET NO.  98-15 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

Entitlement to an increased evaluation for residuals of 
nephrolithotomy (kidney stones), currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to March 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).  The veteran appealed that rating 
decision, which denied a claim for an increase for 
nephrolithotomy scar, which at that time had been assigned a 
10 percent evaluation.  In the September 1998 rating 
decision, the RO also indicated that the veteran was in fact 
service connected for kidney stones as residuals of 
nephrolithotomy, for which the veteran was "currently 
compensated in the form of the residual surgical scar."  

During the course of the appeal, a December 1998 Board 
decision denied the veteran's claim for an evaluation in 
excess of 10 percent for the service-connected 
nephrolithotomy scar; and remanded the case to the RO to 
address the issue of entitlement to compensation for service 
connected kidney stones (residuals of nephrolithotomy).   

Subsequently in a September 1999 rating decision, the RO 
determined that the overall evaluation for residuals of 
nephrolithotomy was increased from 10 percent.  To effectuate 
this, the RO assigned a separate 10 percent evaluation for 
the nephrolithotomy scar; and a separate 10 percent 
evaluation for other nephrolithotomy residuals (the kidney 
stones).  There is no indication that the veteran has 
withdrawn his appeal for an increased rating for his service-
connected nephrolithotomy residuals (the kidney stones) not 
associated to the scar residuals. On a claim for an original 
or increased rating, the appellant will generally be presumed 
to be seeking the maximum benefit allowed by law.  Therefore, 
it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded.  AB v. 
Brown, 6 Vet. App. 35 (1993).  Thus, the issue before the 
Board is entitlement to a rating in excess of 10 percent for 
residuals of nephrolithotomy (kidney stones).   





FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.

2.  The veteran's residuals of nephrolithotomy (kidney 
stones) is not manifested by more than occasional attacks of 
colic; there is no infection, and catheter drainage is not 
required as a result of this disability


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
veteran's service-connected residuals of nephrolithotomy 
(kidney stones) have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.7, 4.115, Diagnostic 
Codes 7508, 7509 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that residuals of nephrolithotomy (kidney 
stones) is worse than the currently assigned evaluation 
reflects.  He thereby claims entitlement to a higher 
evaluation.  

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and, thus, well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 
2 Vet. App. 629 (1992) (a claim of entitlement to an 
increased evaluation for a service-connected disability is a 
well-grounded claim).  The Board is also satisfied that all 
relevant facts have been properly developed and no further 
assistance is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  The veteran has been 
provided recent VA examinations to evaluate his residuals of 
nephrolithotomy (kidney stones), and various treatment 
records have been obtained.  There is no indication of any 
additional pertinent records that have not been obtained.  No 
further assistance to the appellant is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1999) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed the veteran's service medical records as well as 
all other evidence of record pertaining to the history of his 
residuals of nephrolithotomy (kidney stones).  The Board has 
found nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the 
Board must also consider the history of the veteran's injury, 
as well as the current clinical manifestations of its 
residuals and the overall effect that the disability has on 
the earning capacity of the veteran.  See 38 C.F.R. § 4.2.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (1999).

During a July 1999 VA examination, the veteran reported a 
history of kidney stones with complaints of recurrent 
episodes of left back pain.  He reported that he passed 
stones fairly often, and that the last time was about three 
weeks before the present examination.  He described the 
kidney stones as resembling sand.  On further questioning, 
the veteran indicated that the stones were smaller than a 
grain of sand and characterized them as flecks of material.  
The veteran reported that he had never caught, touched, or 
submitted any of the material for examination.  The veteran 
reported that he underwent private X-ray examination twelve 
to eighteen months before the present examination and was 
told that everything was fine.  The veteran reported that he 
had developed voiding dysfunction and had a transurethral 
resection of the prostate ten years before.  He subsequently 
had a revision of the circumcision with no problems since.  
He reported that he had had sexual dysfunction for a long 
while, which he attributed to his nonservice-connected 
diabetes mellitus.  The veteran complained of having no 
energy and being very weak, but having a fair appetite with 
stable weight.  He reported voiding only twice during the 
day, but that he voided three to four times at night.  He 
complained of peripheral edema, which the examiner noted 
could account for night time voiding, with mobilization of 
the fluid.  The report noted that the veteran had hesitancy, 
sometimes waiting as long as five minutes to start urinating.  
The report noted that there was mild initial dysuria; and no 
incontinence.  The report noted that there was no documented 
urinary infections, but the veteran reported noticing some 
burning in his urethra as often as once per week.  The report 
noted that there was no history of acute nephritis; no 
hospitalizations for urinary tract disease in the past year; 
no history of malignancy.  Treatment had not required 
catheterization, dilation, or drainage procedures; and no 
invasive or non-invasive procedures were presently being 
performed.  The report noted that the veteran was disabled 
because of several non-service connected medical problems.  

On examination, X-ray examination showed kidneys with no 
calculi evident.  X-ray examination of the kidney, ureter and 
bladder was normal except for sutures in the right upper 
quadrant; no stones were seen.  Other genitourinary findings 
regarding genitalia was reported as normal.  The report 
contains impressions of (1) left nephrolithotomy in 1951 with 
no definite recurrence of stones since that time; (2) 
episodes of left flank pain with passage of tiny flecks of 
material; and (3) voiding dysfunction with prior 
transurethral resection of prostate, believed to be probably 
due to a diabetic, neurogenic bladder.  

Nephrolithiasis is to be rated as hydronephrosis, except for 
recurrent stone formation requiring one or more of the 
following: (1) diet therapy; (2) drug therapy; or (3) 
invasive or non-invasive procedures more than two times/year; 
which warrants a 30 percent rating.  38 C.F.R. § 4.115b 
Diagnostic Code 7508 (1999).

The veteran's residuals of nephrolithotomy (kidney stones) 
are evaluated as 10 percent under 38 C.F.R. § 4.115b, 
Diagnostic Code 7509 (1999), for hydronephrosis.  Under that 
code, hydronephrosis with only an occasional attack of colic, 
which is not infected and not requiring catheter drainage, 
warrants a 10 percent rating.  Hydronephrosis with frequent 
attacks of colic, requiring catheter drainage warrants a 20 
percent rating.  Hydronephrosis with frequent attacks of 
colic with infection (pyonephrosis), kidney function 
impaired, warrants a 30 percent rating.  Hydronephrosis that 
is severe is to be rated as renal dysfunction.

In this case, VA clinical records do not show treatment for 
complaints of kidney stones after 1991.  During the recent VA 
examination in July 1999, the veteran complained of recurrent 
episodes of related left back pain, and frequent passing of 
stones.  However, after further query, the veteran 
characterized the reported stones as flecks.  The examination 
report also shows that there was no evidence of calculi in 
the kidney, ureter or bladder; and there were no findings of 
hydronephrosis, infection or need for catheter.  There is 
also no evidence of kidney function impairment.  The 
impression with respect to kidney stones was that the veteran 
had had a left nephrolithotomy in 1952 with no definite 
recurrence of stones since, and that he had had episodes of 
left flank pain with passage of tiny flecks of material.  
Based on the foregoing, the Board does not find that there is 
evidence of hydronephrosis with frequent attacks of colic, 
requiring catheter drainage, or other symptomatology 
reflective of the criteria necessary for an increase under 
Diagnostic Code 7509 or any other pertinent code. 

The Board has considered the evidence in the record in the 
context of 38 C.F.R. § 4.7, but concludes that the veteran's 
disability picture from residuals of nephrolithotomy (kidney 
stones) does not more closely approximate the criteria for 
the next higher schedular rating of 20 percent.  The record 
contains no evidence that the disability is manifested by 
frequent attacks of renal colic or that catheter drainage is 
required.  The Board has reviewed the entire record and finds 
that the veteran is without urinary tract infection, does not 
require catheter drainage and has no more than occasional 
attacks of colic.  Accordingly, the preponderance of the 
evidence is against entitlement to an evaluation in excess of 
10 percent for nephrolithotomy (kidney stones).  It follows 
that the provisions of 38 U.S.C.A. § 5107(b) do not otherwise 
provided a basis for favorable resolution of the veteran's 
appeal.

The Board has determined that there is nothing in the record 
to indicate that the rating schedule is not adequate for 
evaluating the veteran's residuals of nephrolithotomy (kidney 
stones), and that there is no showing that a remand to the RO 
for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) for consideration of an extra-schedular rating is 
necessary.  See Bagwell v Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The evidence 
in this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 4.3 (1999).


ORDER

An increased evaluation for hypertension is denied.




		
	F. JUDGE FLOWERS 
	Member, Board of Veterans' Appeals



 

